I
should like to begin by congratulating Ambassador Jan
Eliasson, on behalf of the delegation of Morocco, on
his election to the presidency of the General Assembly
at this historic session and by wishing him success in
his noble task. I should also like to express to his
predecessor, His Excellency Mr. Jean Ping, Foreign
Minister of the brotherly State of Gabon, our sincere
thanks and profound appreciation for his efforts as
President of the General Assembly during the fifty-
ninth session and for the patience and dedication that
he showed in his excellent conduct of the preparatory
work for the High-level Plenary Meeting, thereby
ensuring the success of the summit, which marked the
sixtieth anniversary of our Organization.
I should also like to pay tribute to the
Secretary-General, Kofi Annan, for his commendable
efforts to improve the structure of the Organization and
enhance its working methods and effectiveness.
Last week’s summit meeting was a key event in
the history of the United Nations and marked a turning
point in the Organization’s activities, not just because
of the impressive number of very distinguished
participants, but also because of the importance of the
outcome document (resolution 60/1), which was
adopted as a result of the contribution of all members.
In this regard, the Kingdom of Morocco supports
the proposals submitted by the Secretary-General with
a view to ensuring follow-up of the outcomes of the
various international conferences on development
issues. Although it failed to meet our expectations, the
summit outcome document nevertheless reiterated our
international commitments; it paves the way for
strengthening the role and effectiveness of the
Organization and adapting it to meet the new
challenges posed by global developments.
The Kingdom of Morocco would like to reaffirm
its readiness to contribute to the implementation of the
recommendations of the summit and to participate in
the international effort to achieve the Millennium
Development Goals (MDGs). My country has
undertaken a number of proactive national initiatives
relating to ensuring respect for human rights and the
establishment of an integrated and modern society in
which women play an active role in development.
Many of these are set out in the National Initiative for
Human Development, announced by His Majesty King
Mohammed VI on 18 May. That initiative reflects
Morocco’s willingness to create a development model
based on a successful association of modernity,
democratization and economic openness. That model is
also aimed at achieving a sustained improvement in our
human development index, within a spirit of collective
participation, solidarity, equal opportunity, the
dissemination of knowledge and the provision of basic
social services.
The end of the era of ideological division and the
rise of a new world order has called the attention of the
international community to new challenges posed by
the scourges of terrorism, hunger, poverty,
backwardness, illiteracy and pandemic disease, as well
as the increasing number of refugees fleeing from the
disasters of war and destruction and the growing
number of ethnic, tribal and religious conflicts and
separatist trends.
Since the events of 11 September 2001, the
international community has grown increasingly aware
of the threat of terrorism and of the need to combat it
by all available means and to address its root causes
and underlying motives.
The Kingdom of Morocco, which has itself been
subjected to the scourge of terrorism, has participated
4

in efforts to combat it through the elaboration of legal
instruments and practical arrangements at the national,
regional and international levels. During this session,
the Kingdom of Morocco will continue to contribute to
efforts to adopt a comprehensive convention against
terrorism, thereby complementing its participation in
the elaboration of the International Convention for the
Suppression of Acts of Nuclear Terrorism.
As for development challenges, our African
continent is the only region that will not be able to
achieve the MDGs within the specified time frame
unless the international community provides full
support. In this regard, African countries acknowledge
that they must rely, first and foremost, on their own
human and material resources. However, Africa’s
economic take-off can be achieved only through an
efficient and realistic partnership involving all the
parties concerned, including donor countries and
international and regional organizations. That
partnership must be founded on an integrated and
sustained process that benefits the existing North-
South and South-South cooperation mechanisms.
Convinced of the necessity to collectively combat
the ills that are besetting our African continent,
Morocco has always taken the lead in supporting and
encouraging any initiative aimed at freeing the African
peoples from their stark predicament. Thus, on more
than one occasion, the Kingdom of Morocco has
voiced full support for the New Partnership for
Africa’s Development as an integrated and
comprehensive action plan designed to solve the
persistent economic and social problems that have
plagued our continent since the era of independence.
On the other hand, Morocco has always shown its
readiness to contribute to conflict resolution in Africa
by bringing together belligerent parties and by
strengthening the ties of brotherhood and good
neighbourliness among the States of western Africa, as
well as through the participation of the Royal Armed
Forces of Morocco in peacekeeping operations
conducted under the auspices of the United Nations in
Africa.
The Kingdom of Morocco welcomes the decision
by the Group of Eight to cancel the debt of least
developed African countries. I would also like to recall
that His Majesty King Mohammed VI was among the
first to initiate such a move. During the first European
Union-Africa Summit, which was held in Cairo, His
Majesty announced the cancellation of the debt of least
developed African countries, opened Morocco’s market
to their products and granted them customs
exemptions.
The success of Africa’s economic take-off
remains contingent upon the success of regional
integration throughout the continent. The Kingdom of
Morocco therefore believes that the reactivation of the
Maghreb Arab Union is a political imperative, an
economic necessity and a historical reality that
responds to the aspirations of the peoples of the region
and reflects the expectations of our partners, especially
those in the Mediterranean region, with whom we are
striving to reinforce our partnership as we prepare to
celebrate the tenth anniversary of the Barcelona
process.
For those reasons, Morocco is working to
reactivate the Union’s machinery and to remove any
obstacles that might hinder its relaunching on a sound,
constructive and meaningful basis. In this context,
Morocco would like to reaffirm its steadfast
commitment to working closely with the Secretary-
General and his Personal Envoy and Special
Representative, as well as with all parties concerned, in
order to break the current stalemate and reach a
negotiated political solution to the artificial conflict
with respect to the Moroccan Sahara. Because of its
geostrategic nature, that conflict between two brotherly
neighbouring countries, Morocco and Algeria, requires
the involvement of our brethren in Algeria in a serious
and constructive dialogue with a view to putting an end
to it once and for all.
His Majesty King Mohammed VI, in his most
recent Throne Day speech, affirmed Morocco’s
willingness “to engage in serious negotiations with a
view to reaching a final solution that would win United
Nations support and grant the inhabitants of the
southern provinces autonomy within the sovereignty of
the Kingdom and its territorial and national integrity”.
Pending the involvement of all parties in that
negotiation process, it remains urgent to follow up on
the humanitarian aspect of the problem by disclosing
the fate of all Moroccan missing persons and prisoners.
The International Committee of the Red Cross was
unable to establish contacts with those persons or to
discover their place of detention. In addition, the
Office of the United Nations High Commissioner for
Refugees should be allowed to undertake a fair and
5

free census of Moroccan citizens being held in the
Tindouf camps in Algeria, who should be freed and
allowed to exercise their right to return to their
homeland.
The Arab region, which continues to experience
recurrent crises as well as new ones equally violent and
fierce, looks to the Organization and to other
international and regional actors for their assistance in
solving them. In that regard, we hope that the ray of
optimism that shone recently in the Middle East,
prompting us to engage in cautious optimism, will be
supported by serious and brave measures that will
revive the peace process and put it back on track. The
Kingdom of Morocco welcomed the withdrawal from
the Gaza Strip and considers it an important and
positive decision on the path towards full
implementation of the road map.
Morocco, which has always striven tirelessly and
effectively to keep open the channels of
communication and dialogue among the peoples of the
Middle East, reaffirms its active commitment to
promoting a peaceful solution to the Arab-Israeli
conflict that will lead to the establishment of a final,
lasting and comprehensive peace in the Middle East
through the reactivation of the road map, the
guaranteed establishment of a free Palestinian State
with Al-Quds as its capital, and the withdrawal of
Israel from the occupied Syrian and Lebanese
territories.
His Majesty King Mohammed VI, Chairman of
the Al-Quds Committee, has reaffirmed his resolve to
continue to actively pursue and support all peace
efforts and to work to preserve the Arab and Islamic
identity of Al-Quds Al-Sharif and its status as a place
of coexistence and tolerance among the three revealed
religions.
With regard to the situation in the brotherly State
of Iraq, the Kingdom of Morocco, although
appreciating highly the continuous and intensive
efforts to re-establish stability, peace and
reconstruction in Iraq, and although following the
recent political progress with great interest, affirms
that the participation of all constituents of Iraqi society
is needed to build the democratic institutions of the
new Iraqi State and to preserve its national unity.
Moreover, the international community must help the
Iraqi people to overcome the ongoing crisis by creating
the conditions necessary for peace and stability.
Reforming the United Nations to enable it to meet
the challenges of the twenty-first century, restructuring
its organs and bodies and updating their mandates will
require not only that its working methods be improved,
but also that the Organization regain its natural and
leading role as a framework for constructive dialogue
and as a forum for creative interaction among the
various intellectual currents and religious and cultural
trends.
In that context, Morocco commends the
Secretary-General for his decision to appoint a High-
level Group for the Alliance of Civilizations and to
establish a new cultural world order based on tolerance
and coexistence. We support diversity and unity of
visions and goals as contributions to meeting the
challenges of the new millennium.